United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 22-5106                                                September Term, 2021
                                                                      1:22-cv-00118-UNA
                                                      Filed On: June 23, 2022
Andrew U.D. Straw, Esquire,

              Appellant

       v.

United States of America,

              Appellee


            ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

       BEFORE: Rao and Walker, Circuit Judges, and Sentelle, Senior Circuit Judge

                                    JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the brief filed by appellant. See Fed. R. App. P.
34(a)(2); D.C. Cir. Rule 34(j). Upon consideration of the foregoing, the notice in lieu of
reply brief, and the Rule 28(j) letter, it is

       ORDERED AND ADJUDGED that the district court’s March 7, 2022 order
dismissing the case and April 6, 2022 order denying reconsideration be affirmed. The
Federal Tort Claims Act does not waive the United States’ sovereign immunity for
claims brought by children of servicemen for service-connected injuries. Lombard v.
United States, 690 F.2d 215 (D.C. Cir. 1982). Moreover, appellant has not shown any
abuse of discretion in the district court’s denial of reconsideration. See Smalls v. United
States, 471 F.3d 186, 191 (D.C. Cir. 2006). Appellant asks this court to overturn
Lombard, but a three-judge panel may not overturn a decision of a prior panel of this
court. See La. Pub. Serv. Comm’n v. FERC, 522 F.3d 378, 390 (D.C. Cir. 2008).
                 United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 22-5106                                                September Term, 2021

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after resolution
of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App.
P. 41(b); D.C. Cir. Rule 41.

                                       Per Curiam


                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Daniel J. Reidy
                                                         Deputy Clerk




                                          Page 2